630 So.2d 232 (1994)
Marvin MORRIS, a/k/a Sylvester Anderson, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-2864.
District Court of Appeal of Florida, Third District.
February 1, 1994.
*233 Marvin Morris, a/k/a Sylvester Anderson, in pro. per.
Robert A. Butterworth, Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and GODERICH, JJ.
PER CURIAM.
Since the appellant's unauthorized successive motion for rehearing, filed after his first motion for rehearing was denied, did not suspend the rendition time for review of the order denying his motion for 3.850 relief, see Shelby Mut. Ins. Co. v. Pearson, 236 So.2d 1 (Fla. 1970), the present appeal, filed several months after the denial of the "first" motion for rehearing, is dismissed as untimely filed. See Dominguez v. Barakat, 609 So.2d 664 (Fla.3d DCA 1992).